Name: Council Decision 2005/444/CFSP of 13 June 2005 implementing Common Position 2004/161/CFSP renewing restrictive measures against Zimbabwe
 Type: Decision
 Subject Matter: Africa;  European construction;  civil law;  international affairs;  criminal law
 Date Published: 2005-06-16; 2006-06-16

 16.6.2005 EN Official Journal of the European Union L 153/37 COUNCIL DECISION 2005/444/CFSP of 13 June 2005 implementing Common Position 2004/161/CFSP renewing restrictive measures against Zimbabwe THE COUNCIL OF THE EUROPEAN UNION, Having regard to Common Position 2004/161/CFSP (1) and in particular Article 6 thereof, in conjunction with Article 23(2) of the Treaty on European Union, Whereas: (1) By Common Position 2004/161/CFSP the Council adopted measures, inter alia, to prevent the entry into, or transit through, the territories of Member States of individuals who engage in activities which seriously undermine democracy, respect for human rights and the rule of law in Zimbabwe and to freeze their funds and economic resources. (2) On 21 February 2005 the Council adopted Common Position 2005/146/CFSP (2) extending Common Position 2004/161/CFSP. (3) The list of persons subject to the restrictive measures annexed to Common Position 2004/161/CFSP should be updated following a government reshuffle in Zimbabwe, HAS DECIDED AS FOLLOWS: Article 1 The Annex to Common Position 2004/161/CFSP shall be replaced by the list set out in the Annex to this Decision. Article 2 This Decision shall take effect on the date of its adoption. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Luxembourg, 13 June 2005. For the Council The President J. ASSELBORN (1) OJ L 50, 20.2.2004, p. 66. (2) OJ L 49, 22.2.2005, p. 30. ANNEX List of persons referred to in Article 4 and 5 1. Mugabe, Robert Gabriel President, born 21.2.1924 2. Bonyongwe, Happyton Director-General Central Intelligence Organisation, born 6.11.1960 3. Buka (a.k.a. Bhuka), Flora Minister for Special Affairs responsible for Land and Resettlement Programmes (Former Minister of State in the Vice-Presidents Office and former Minister of State for the Land Reform Programme in the Presidents Office), born 25.2.1968 4. Chapfika, David Deputy Minister of Finance (former Deputy Minister of Finance and Economic Development), born 7.4.1957 5. Charamba, George Permanent Secretary Department for Information and Publicity, born 4.4.1963 6. Charumbira, Fortune Zefanaya Former Deputy Minister for Local Government, Public Works and National Housing, born 10.6.1962 7. Chigudu, Tinaye Provincial Governor: Manicaland 8. Chigwedere, Aeneas Soko Minister of Education, Sports and Culture, born 25.11.1939 9. Chihota, Phineas Deputy Minister for Industry and International Trade 10. Chihuri, Augustine Police Commissioner, born 10.3.1953 11. Chimbudzi, Alice ZANU (PF) Politburo Committee Member 12. Chimutengwende, Chen Minister of State for Public and Interactive Affairs (former Minister of Post and Telecommunications), born 28.8.1943 13. Chinamasa, Patrick Anthony Minister of Justice, Legal and Parliamentary Affairs, born 25.1.1947 14. Chindori-Chininga, Edward Takaruza Former Minister of Mines and Mining Development, born 14.3.1955 15. Chipanga, Tongesai Shadreck Former Deputy Minister of Home Affairs, born 10.10.1946 16. Chitepo, Victoria ZANU (PF) Politburo Committee Member, born 27.3.1928 17. Chiwenga, Constantine Commander Zimbabwe Defence Forces, General (former Army Commander, Lieutenant General), born 25.8.1956 18. Chiweshe, George Chairman, ZEC (Supreme Court Judge and Chairman of the controversial delimitation committee), born 4.6.1953 19. Chiwewe, Willard Provincial Governor: Masvingo (former Senior Secretary responsible for Special Affairs in the Presidents Office), born 19.3.1949 20. Chombo, Ignatius Morgan Chininya Minister of Local Government, Public Works and National Housing, born 1.8.1952 21. Dabengwa, Dumiso ZANU (PF) Politburo Senior Committee Member, born 1939 22. Damasane, Abigail Deputy Minister for Womens Affairs Gender and Community Development 23. Goche, Nicholas Tasunungurwa Minister of Public Service, Labour and Social Welfare (former Minister of State for National Security in the Presidents Office), born 1.8.1946 24. Gombe, G Chairman, Electoral Supervisory Commission 25. Gula-Ndebele, Sobuza Former Chairman of Electoral Supervisory Commission 26. Gumbo, Rugare Eleck Ngidi Minister of Economic Development (former Minister of State for State Enterprises and Parastatals in the Presidents Office), born 8.3.1940 27. Hove, Richard ZANU (PF) Politburo Secretary for Economic Affairs, born 1935 28. Hungwe, Josaya (a.k.a. Josiah) Dunira Former Provincial Governor: Masvingo, born 7.11.1935 29. Jokonya, Tichaona Minister of Information and Publicity, born 27.12.1938 30. Kangai, Kumbirai ZANU (PF) Politburo Committee Member, born 17.2.1938 31. Karimanzira, David Ishemunyoro Godi Provincial Governor: Harare and ZANU (PF) Politburo Secretary for Finance, born 25.5.1947 32. Kasukuwere, Saviour Deputy Minister for Youth Development & Employment Creation and ZANU (PF) Politburo Deputy-Secretary for Youth Affairs, born 23.10.1970 33. Kaukonde, Ray Provincial Governor: Mashonaland East, born 4.3.1963 34. Kuruneri, Christopher Tichaona Former Minister of Finance and Economic Development, born 4.4.1949. NB currently in remand 35. Langa, Andrew Deputy Minister of Environment and Tourism and former Deputy Minister of Transport and Communications 36. Lesabe, Thenjiwe V. ZANU (PF) Politburo Secretary for Womens Affairs, born 1933 37. Machaya, Jason (a.k.a. Jaison) Max Kokerai Former Deputy Minister of Mines and Mining Development, born 13.6.1952 38. Made, Joseph Mtakwese Minister of Agriculture and Rural Development (former Minister of Lands, Agricultural and Rural Resettlement), born 21.11.1954 39. Madzongwe, Edna (a.k.a. Edina) ZANU (PF) Politburo Deputy Secretary for Production and Labour, born 11.7.1943 40. Mahofa, Shuvai Ben Former Deputy Minister for Youth Development, Gender and Employment Creation, born 4.4.1941 41. Mahoso, Tafataona Chair, Media Information Commission 42. Makoni, Simbarashe ZANU (PF) Politburo Deputy Secretary General for Economic Affairs (former Minister of Finance), born 22.3.1950 43. Malinga, Joshua ZANU (PF) Politburo Deputy Secretary for Disabled and Disadvantaged, born 28.4.1944 44. Mangwana, Paul Munyaradzi Minister of State (former Minister of Public Service, Labour and Social Welfare), born 10.8.1961 45. Manyika, Elliot Tapfumanei Minister without Portfolio (former Minister of Youth Development, Gender and Employment Creation), born 30.7.1955 46. Manyonda, Kenneth Vhundukai Former Deputy Minister of Industry and International Trade, born 10.8.1934 47. Marumahoko, Rueben Deputy Minister for Home Affairs (former Deputy Minister of Energy and Power Development), born 4.4.1948 48. Masawi, Ephrahim Sango Provincial Governor: Mashonaland Central 49. Masuku, Angeline Provincial Governor: Matabeleland South (ZANU (PF) Politburo Secretary for Disabled and Disadvantaged), born 14.10.1936 50. Mathema, Cain Provincial Governor: Bulawayo 51. Mathuthu, Thokozile Provincial Governor: Matabeleland North and ZANU (PF) Politburo Deputy Secretary for Transport and Social Welfare 52. Matiza, Joel Biggie Deputy Minister for Rural Housing and Social Amenities, born 17.8.1960 53. Matonga, Brighton Deputy Minister for Information and Publicity, born 1969 54. Matshalaga, Obert Deputy Minister of Foreign Affairs 55. Midzi, Amos Bernard (Mugenva) Minister of Mines and Mining Development (former Minister of Energy and Power Development), born 4.7.1952 56. Mnangagwa, Emmerson Dambudzo Minister of Rural Housing and Social Amenities (former Speaker of Parliament), born 15.9.1946 57. Mohadi, Kembo Campbell Dugishi Minister of Home Affairs (former Deputy Minister of Local Government, Public Works and National Housing), born 15.11.1949 58. Moyo, Jonathan Former Minister of State for Information and Publicity in the Presidents Office, born 12.1.1957 59. Moyo, July Gabarari Former Minister of Energy and Power Development (former Minister of Public Service, Labour and Social Welfare), born 7.5.1950 60. Moyo, Simon Khaya ZANU (PF) Politburo Deputy Secretary for Legal Affairs, born 1945. NB Ambassador to South Africa 61. Mpofu, Obert Moses Minister for Industry and International Trade (former Provincial Governor: Matabeleland North) (ZANU (PF) Politburo Deputy Secretary for National Security), born 12.10.1951 62. Msika, Joseph W. Vice-President, born 6.12.1923 63. Msipa, Cephas George Provincial Governor: Midlands, born 7.7.1931 64. Muchena, Olivia Nyembesi Minister of State for Science and Technology (a.k.a. Nyembezi) in the Presidents Office (former Minister of State in Vice-President Msikas Office), born 18.8.1946 65. Muchinguri, Oppah Chamu Minister for Womens Affairs, Gender and Zvipange Community Development ZANU (PF) Politburo Secretary for Gender and Culture, born 14.12.1958 66. Mudede, Tobaiwa (Tonneth) Registrar General, born 22.12.1942 67. Mudenge, Isack Stanilaus Gorerazvo Minister of Higher Tertiary Education (former Minister of Foreign Affairs), born 17.12.1941 68. Mugabe, Grace Spouse of Robert Gabriel Mugabe, born 23.7.1965 69. Mugabe, Sabina ZANU (PF) Politburo Senior Committee Member, born 14.10.1934 70. Muguti, Edwin Deputy Minister for Health and Child Welfare, born 1965 71. Mujuru, Joyce Teurai Ropa Vice-President (former Minister of Water Resources and Infrastructural Development), born 15.4.1955 72. Mujuru, Solomon T.R. ZANU (PF) Politburo Senior Committee Member, born 1.5.1949 73. Mumbengegwi, Samuel Creighton Former Minister of Industry and International Trade, born 23.10.1942 74. Mumbengegwi, Simbarashe Minister of Foreign Affairs, born 20.7.1945 75. Murerwa, Herbert Muchemwa Minister of Finance (former Minister of Higher and Tertiary Education), born 31.7.1941 76. Mushohwe, Christopher Chindoti Minister of Transport and Communications (former Deputy Minister of Transport and Communications), born 6.2.1954 77. Mutasa, Didymus Noel Edwin Minister for National Security (former Minister of Special Affairs in the Presidents Office in charge of the Anti-Corruption and Anti-Monopolies Programme and former ZANU (PF) Politburo Secretary for External Relations), born 27.7.1935 78. Mutezo, Munacho Minister for Water Resources and Infrastructural Development 79. Mutinhiri, Ambros (a.k.a. Ambrose) Minister of Youth Development, Gender and Employment Creation, Retired Brigadier 80. Mutiwekuziva, Kenneth Kaparadza Deputy Minister of Small and Medium Enterprises Development and Employment Creation, (former Deputy Minister of Small and Medium Enterprises Development), born 27.5.1948 81. Muzenda, Tsitsi V. ZANU (PF) Politburo Senior Committee Member, born 28.10.1922 82. Muzonzini, Elisha Brigadier (former Director-General Central Intelligence Organisation), born 24.6.1957 83. Ncube, Abedinico Deputy Minister of Public Service, Labour and Social Welfare (former Deputy Minister of Foreign Affairs), born 13.10.1954 84. Ndlovu, Naison K. ZANU (PF) Politburo Secretary for Production and Labour, born 22.10.1930 85. Ndlovu, Richard ZANU (PF) Politburo Deputy Commissariat, born 26.6.1942 86. Ndlovu, Sikhanyiso ZANU (PF) Politburo Deputy Secretary for Commissariat, born 20.9.1949 87. Nguni, Sylvester Deputy Minister for Agriculture, born 4.8.1955 88. Nhema, Francis Minister of Environment and Tourism, born 17.4.1959 89. Nkomo, John Landa Speaker of Parliament (former Minister of Special Affairs in the Presidents Office), born 22.8.1934 90. Nyambuya, Michael Reuben Minister for Energy and Power Development (former Lieutenant General, Provincial Governor: Manicaland), born 23.7.1955 91. Nyanhongo, Magadzire Hubert Deputy Minister of Transport and Communications 92. Nyathi, George ZANU (PF) Politburo Deputy Secretary of Science and Technology 93. Nyoni, Sithembiso Gile Glad Minister of Small and Medium Enterprises Development and Employment Creation (former Minister of Small and Medium Enterprises Development), born 20.9.1949 94. Parirenyatwa, David Pagwese Minister of Health and Child Welfare (former Deputy Minister), born 2.8.1950 95. Patel, Khantibhal ZANU (PF) Politburo Deputy Secretary for Finance, born 28.10.1928 96. Pote, Selina M. ZANU (PF) Politburo Deputy Secretary for Gender and Culture 97. Rusere, Tino Deputy Minister for Mines and Mining Development (former Deputy Minister for Water Resources and Infrastructural Development), born 10.5.1945 98. Sakabuya, Morris Deputy Minister for Local Government, Public Works and Urban Development 99. Sakupwanya, Stanley ZANU (PF) Politburo Deputy Secretary for Health and Child Welfare 100. Samkange, Nelson Tapera Crispen Provincial Governor: Mashonaland West 101. Sandi or Sachi, E. (?) ZANU (PF) Politburo Deputy Secretary for Womens Affairs 102. Savanhu, Tendai ZANU (PF) Deputy Secretary for Transport and Social Welfare, born 21.3.1968 103. Sekeramayi, Sydney Minister of Defence, born 30.3.1944 (a.k.a. Sidney) Tigere 104. Sekeremayi, Lovemore Chief Elections Officer 105. Shamu,Webster Minister of State for Policy Implementation (former Minister of State for Policy Implementation in the Presidents Office), born 6.6.1945 106. Shamuyarira, Nathan Marwirakuwa ZANU (PF) Politburo Secretary for Information and Publicity, born 29.9.1928 107. Shiri, Perence Air Marshal (Air Force), born 1.11.1955 108. Shumba, Isaiah Masvayamwando Deputy Minister of Education, Sports and Culture, born 3.1.1949 109. Sibanda, Jabulani Former Chair, National War Veterans Association, born 31.12.1970 110. Sibanda, Misheck Julius Mpande Cabinet Secretary (successor to No 117 Charles Utete), born 3.5.1949 111. Sibanda, Phillip Valerio Commander Zimbabwe National Army, (a.k.a. Valentine) Lieutenant General, born 25.8.1956 112. Sikosana, Absolom ZANU (PF) Politburo Secretary for Youth Affairs 113. Stamps, Timothy Health Advisor in the Office of the President, born 15.10.1936 114. Tawengwa, Solomon Chirume ZANU (PF) Politburo Deputy Secretary for Finance, born 15.6.1940 115. Tungamirai, Josiah T. Minister of State for Indigenisation and Empowerment, Retired Air Marshall (former ZANU (PF) Politburo Secretary for Empowerment and Indigenisation), born 8.10.1948 116. Udenge, Samuel Deputy Minister of Economic Development 117. Utete, Charles Chairman of the Presidential Land Review Committee (former Cabinet Secretary), born 30.10.1938 118. Zimonte, Paradzai Prisons Director, born 4.3.1947 119. Zhuwao, Patrick Deputy Minister for Science and Technology (NB Mugabes nephew) 120. Zvinavashe, Vitalis Retired General (former Chief of Defence Staff), born 27.9.1943